653 So. 2d 1146 (1995)
Richard L. HARVEY, Appellant,
v.
STATE of Florida, Appellee.
No. 94-308.
District Court of Appeal of Florida, Fifth District.
May 5, 1995.
James B. Gibson, Public Defender and James T. Cook, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee and Steven J. Guardiano, Sr. Asst. Atty. Gen., Daytona Beach, for appellee.
PER CURIAM.
AFFIRMED. See State v. T.T., 594 So. 2d 839, 840 (Fla. 5th DCA 1992) (a person who is trained to recognize the odor of marijuana, is familiar with it, and can recognize it, has probable cause, based upon the smell alone, to search a person or vehicle for contraband); Rogers v. State, 586 So. 2d 1148, 1152 (Fla. 2d DCA 1991) (where a vehicle's occupants smelled of marijuana, there was probable cause to conduct a warrantless search as to each of the occupants of the vehicle) (citing Dixon v. State, 343 So. 2d 1345 (Fla. 2d DCA 1977)); Baggett v. State, 562 So. 2d 359, 361 (Fla. 2d DCA 1990) (the search incident to a lawful arrest can precede the arrest so long as the officer has knowledge of sufficient facts to constitute probable cause to arrest a defendant prior to the search).
DAUKSCH, PETERSON and THOMPSON, JJ., concur.